DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-7 and 9-20 have been examined in this application. Claims 1-3, 6-7, 9-12, 14 and 17-20 are amended. Claim 8 is cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 11/19/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
	
In response to Arguments and Amendments dated 11/19/2021, with respect to the “Rejections under 35 USC 112(a)” section on page 11, the Applicant argues that the amended claim language overcomes the 112(a) rejection. This argument is persuasive, therefore the original 112(a) rejections are withdrawn. However, the amended claim language adds additional 112(a) rejections. Please see 112(a) section of the office action below. 	
	With respect to the “Rejections under 112(b)” section on page 12, the Applicant argues the amended claim language overcomes the 112(b) rejections. The amended claim language overcomes the majority of the 112(b) rejections. However, there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
With respect to the “Rejections Under 35 USC 101” section on pages 12-14, the Applicant argues that the claim includes improvements in technology that cannot be performed in the human mind. In particular the Applicant argues that the claim limitations are improvements in technology because they detail the specific ways in which a route graphic is displayed (plurality of routes, in color, on street map), how various inputs are accepted (for beginning position, destination and rating) and describe that an overall rating is displayed. The Applicant argues on page 13 that these elements are similar to the elements in Core Wireless that improved a user interface by providing a particular manner of presenting information. The Applicant argues on page 14 that similar to the interface solutions in Core Wireless that summarized information, the present application improves the organization and presentation of material on a graphic user interface. However, in Core Wireless the opinion stressed that the improvements to displaying information were tied to fixing a problem in small screen technology to address issues with scrolling, switching screens etc. In the instant application, the manner in which the information is input and displayed does not practically integrate the abstract idea in order to solve a similar technological problem. Instead, the mobile device features of accepting input and displaying information are just generally linked to the abstract ideas of indexing received information to come up with an overall rating. These additional features just provide a technological environment for the abstract idea to be practiced. Therefore, under Step 2A Prong 2 the additional features do not integrate the abstract idea. Furthermore, under Step 2B, as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself. Please see 101 section below for additional details. 
	With respect to the “Rejections Under 35 USC 103” section on pages 14-17, the Applicant argues that the amended claim language of “and wherein the rendering of the route graphic comprises: a first input box for selecting a beginning position; a second input box for selecting a destination; and a rating input portion comprising a plurality of stars, wherein the user can input a rating by selecting one of the plurality of stars; wherein each of the plurality of cycling routes is overlaid on a street map; and wherein each of the plurality of cycling routes is illustrated in a different color”, overcomes the 103 rejection. This argument is persuasive. Therefore, the rejection is withdrawn. However, a new rejection is made in view of newly found prior art reference Werner (US 2010/0088023 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein rendering of the route graphic comprises …  a rating input portion comprising a plurality of stars, wherein the user can input a rating by selecting one of the plurality of stars”, the specification is silent as to the rendering of the routes comprising an input portion wherein the user can input a rating. Instead, this is shown as a separate screen after the route in Fig. 1A 140. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention. 
With respect to the limitations, “indexing bicycle route information on a remote route database, wherein the remote route database is in electronic communication with a server connected to a network” and “indexing one or more user ratings for any of the plurality of cycling routes on the remote route database, wherein the one or more user ratings are received over a network from a plurality of mobile devices associated with a one or more members of a social community of cyclists in communication with the remote route database”, the specification is silent as to indexing bicycle route information and user ratings on a remote database. Instead paragraph [0046] simply states the routes may be indexed but does not provide any details on how that is performed. Therefore, the subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed the inventor or a joint inventor had possession of the claimed invention.
Claims 2-7, 9-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1 and 11 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “a rating input portion comprising a plurality of stars, wherein the user can input a rating by selecting one of the plurality of stars”, the wording is unclear in light of the specification because it is unclear how this step can be part of rendering a plurality of routes to be selected prior to traversing them. The limitation is interpreted so that it may be performed separate from route rendering.  
With respect to the limitation, “retrieving bicycle route information from a remote route database that is applicable to the plurality of cycling routes, wherein the bicycle route information comprises a cycling safety rating, proximity to public transportation, real-time automobile traffic, real-time pedestrian traffic”, the wording is unclear because it is unclear whether the “remote route database” is the same route database as earlier limitations or a different route database. The limitation is interpreted to be referencing the same route database.  
With respect to the limitation referencing, “indexing one or more user ratings for any of the plurality of cycling routes on the remote route database”, the wording is unclear in light of the specification and therefore indefinite because it is unclear what it means for user ratings to be “indexed”. Does this mean the user ratings are ranked? Does it mean they are simply stored with the associated route? The limitation is interpreted so that storing the ranking information with a particular route reads on it. 
Claims 2-7, 9-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and 11 and for failing to cure the deficiencies listed above. 
Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the bicycle route information comprises one or more of: member ratings received from the one or more members of the social community, presence of construction, presence of pedestrian traffic, presence of automobile traffic, presence of cyclist traffic, lighting conditions, exercise level, scenic value, travel time, or public transit access”, the wording is unclear and therefore indefinite because it is unclear whether the “public transit access” is the same information or different information from the “proximity to public transportation” of the independent claim. This term is interpreted to be referencing the same information. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 11 and 20 are directed to the abstract idea of a mental process. The limitation step of “indexing bicycle route information on a remote route database, wherein the remote route database is in electronic communication with a server connected to a network”, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could mentally organize bicycle route information. Similarly, the limitation step of, “retrieving bicycle route information from a remote route database that is applicable to the plurality of cycling routes, wherein the bicycle route information comprises a cycling safety rating, proximity to public transportation, real-time automobile traffic, real-time pedestrian traffic, presence of accidents, air quality, and bicycle parking locations”, as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could mentally retrieve bicycle route information in all of these categories. Similarly, the limitation step of “indexing one or more user ratings for any of the plurality of cycling routes on the remote route database, wherein the one or more user ratings are received over a network from a plurality of mobile devices associated with community of cyclists in communication with the remote route database, wherein the one or more user ratings are input by way of the graphic user interface for the social route rating application”, as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could mentally index ratings regarding various routes, wherein the ratings are received through a mobile device as described. Similarly, the limitation step referencing “an overall rating for each of the plurality of cycling routes, wherein each of the overall ratings is based at least in part on the bicycle route information applicable to the plurality of cycling routes and the one or more user ratings”, as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could mentally determine an overall rating for a route based on received bicycle route information and user ratings. 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claims recite the additional elements of “server”, “remote database”, “mobile device”, “processor” and “memory” and further includes the additional elements of a “non-transitory computer readable storage medium” and “processor” in Claims 11 and 20. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the claim recites the additional elements of “rendering  a route graphic illustrating a plurality of cycling routes to be displayed on a mobile device, wherein the mobile device displays a graphic user interface for a social route rating application such that a user can view the plurality of cycling routes on a digital map at one time and select a cycling route by interacting with the graphic user interface, wherein the plurality of cycling routes comprise a difficult route, a short route, a long route, and a scenic route, and wherein the rendering of the route graphic comprises: a first input box for selecting a beginning position; a second input box for selecting a destination; and a rating input portion comprising a plurality of stars, wherein the user can input a rating by selecting one of the plurality of stars; wherein each of the plurality of cycling routes is overlaid on a street map; and wherein each of the plurality of cycling routes is illustrated in a different color” and “rendering on the graphic user interface an indication of an overall rating”. These limitations detail interface functionality generally linking the abstract steps to the technological environment of mobile device platforms. These additional elements do not practically integrate the abstract idea, instead they merely confine the abstract idea to the technological environment. These details on how the interface accepts user input and displays route/rating information do not alter or affect how the abstract idea process steps of indexing received information and coming up with an overall rating are performed. Therefore, these additional elements do not practically integrate the abstract idea. 
With respect to Step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “server”, “remote database”, “mobile device”, “processor”, “memory” and “non-transitory computer readable storage medium” to store information and make determinations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, the additional elements detailing the interface for accepting user input and displaying route/rating information only generally link the abstract idea to the technological environment of mobile device platforms. These elements do not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claims 2-7, 9-10 and 12-19 are rejected under U.S.C. 101 as being dependent on rejected claims 1 and 11, respectively, and for failing to cure the deficiencies listed above. 
Claims 2 and 12 recite the additional step of “retrieving map data stored in memory of a mobile device, wherein the map data is accessible by the social route rating application that is stored in the memory of the mobile device and executable by a processor of the mobile device”. This is another step directed at a mental process. For example, a person could mentally review map information to determine potential routes. 
With respect to Step 2A Prong II and Step 2B, these claims do not practically integrate the abstract idea or amount to significantly more than the abstract idea for the reasons provided in the rejection to the independent claims. 
Claim 3-7 and 14-18 recite additional details drawn to further specifying the type of information considered when determining a route and rating. These steps just further detail a process that can be performed in a human mind. Specifying the type of information a human may consider does not make the limitation more than the abstract idea of a mental process. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claims 9 and 19 recite the additional step of “receiving a request from the user to generate the plurality of cycling routes based at least in part on the current location of the mobile device”. This is another step directed at a mental process. For example, a person could mentally receive a request based on a current location. 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim limitation adds the step “identifying a current location of the mobile device based on sensor data received from a Global Positioning System (GPS) satellite in communication with the mobile device”. However, this the collecting step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to “identifying a current location of the user based on sensor data received from a Global Positioning System (GPS) satellite in communication with the mobile device”, this technique is well-understood routine and conventional as detailed in paragraph [0002] of Suzuki et al. (US 2006/0089797 A1). 
Claim 10 recites the additional step of “determining the beginning position for the plurality of cycling routes based on the current location of the mobile device or a manual input from the user input to the first input box for selecting the beginning position”. This is another step directed at a mental process. For example, a person could mentally determine the beginning position of a route based on where they are currently located. 
With respect to Step 2A Prong II and Step 2B, these claims do not recite any additional elements.
Claim 13 recites a limitation adding an element for the system of claim 11. 
 With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim limitation adds the step “wherein the instructions further comprise processing signal data received from Global Positioning System (GPS) satellites via a GPS receiver integrated into the mobile device”. However, this additional element does not appear to be utilized to perform any of the claimed steps or have any impact on the output of the claimed limitations. Therefore, because the processed data does not appear to have any impact on the claimed steps, it does not practically integrate the abstract idea. This additional element is only used to generally link the abstract idea to the field of signal processing. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only generally link the behavior to a particular field of use, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea. 
With respect to Step 2B, this additional element only generally links the abstract idea to the field of signal processing. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2010/0088023 A1) in view of Downey et al. (US 2012/0259541 A1) in further view of Burton et al. (US 2011/0003665 A1) in further view of Tashev et al. (US 8,090,532 B2) in further view of Peri (US 2011/0137551 A1) in further view of Rakshit (US 2013/0090844 A1) in further view of Leen et al. (US 8,600,658 B1).

As per Claim 1, Werner discloses a method to be implemented by one or more processors, the method comprising: 
rendering a route graphic illustrating a plurality of cycling routes to be displayed on a mobile device, wherein the mobile device displays a graphic user interface for a social route rating application such that a user can view the plurality of cycling routes on a digital map at one time and select a cycling route by interacting with the graphic user interface, wherein the plurality of cycling routes comprise a difficult route, a short route, a long route, and a scenic route, and wherein the rendering of the route graphic comprises ([0051, 0092, 0097-0099, 0132, 0214]; Fig. 2B, Fig. 4D-4F Plurality of routes are rendered and include route attribute information, such as distance, elevation (hilly), scenery on route etc. Therefore, the routes will include a difficult route (for example hilly), short route, long route and scenic route): 
a first input box for selecting a beginning position ([0092, 0095-0096]; Fig. 4B-4C Enter starting point); 
a second input box for selecting destination information ([0092, 0095-0096]; Fig. 4B-4C Enter distance from starting point to ending point or pattern of route); and 

	While Werner discloses that selecting information on the route can include at least a starting point and can include destination information, Werner does not explicitly disclose a second input for selecting a destination. 

	However, Downey et al. teaches: a second input can include an input destination ([0021, 0037] Destination may be entered for determining bicycle routes). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations as detailed in Downey et al. with the motivation being to increase user convenience by providing a plurality of route options that meet certain criteria but still lead to an intended common destination, for example when traveling from work to home as detailed in Downey et al. [0014]. 

Furthermore, Werner discloses: 
a rating input portion comprising a plurality of stars, wherein the user can input a rating by selecting one of the plurality of stars ([0115-0116]; Fig. 5B User rates route by selecting a number of stars in window 490); 
wherein each of the plurality of cycling routes is overlaid on a street map ([0107, 0113]; Fig. 5B-5C Routes may be overlaid on a street map); and 
wherein each of the plurality of cycling routes is illustrated in a color ([0113, 0114]; Fig. 5C Color shades can depict different paths along the route);

While Werner discloses using colors to display the cycling routes, Werner does not explicitly disclose that each of the plurality of cycling routes is illustrated in a different color. 

However, Downey et al. teaches: that each of the plurality of cycling routes is illustrated in a different color ([0039]; Routes are represented in different colors). 
The motivation to combine Werner and Downey is provided above. 

Furthermore, Werner discloses
indexing bicycle route information on a remote route database, wherein the remote route database is in electronic communication with a server connected to a network ([0051, 0055, 0096-0097, 0144]; Fig. 1 Route database 52 and associated training databases in communication with server 42 store bicycle route information in a searchable format. Therefore, the information is indexed); 
retrieving bicycle route information from a remote route database that is applicable to the plurality of cycling routes, wherein the bicycle route information comprises a cycling safety rating, proximity to amenities (examiner’s note: proximity to public transportation is taught below), real-time traffic and parking locations ([0085, 0092, 0096, 0109, 0115]; Fig. 4B-4C Retrieve bicycle route information including a cycling safety information, amenities adjacent to the route, real-time traffic conditions, parking locations); 

Teaching reference for route information comprising proximity to public transportation: 
While Werner discloses bicycle route information that comprises proximity to amenities, Werner does not explicitly disclose route information that includes proximity to public transportation. 

However, Burton et al. teaches: route information includes proximity to public transportation ([0235, 0252, 0259]; Fig. 156 Route information includes accessibility to public transportation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Burton et al. with the motivation being to allow others to take advantage of a user’s experience and improve community experience as detailed in Burton et al. [0235]. 

Teaching reference for route information comprising real-time pedestrian traffic:  
While Werner discloses bicycle route information that comprises traffic information, Werner does not explicitly disclose that the bicycle route information includes: real-time pedestrian traffic 

However, Tashev et al. teaches: bicycle route information includes: real-time pedestrian traffic (7:16-25, 8:60-61; Fig. 3 A pedestrian route, such as a bicycle route, is generated based on various information, including reports on pedestrian traffic).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Tashev et al. with the motivation being to ensure routes are based on reliable information in order to meet a user’s goals and improve a user’s experience as detailed in Tashev et al. 7:22-36.

Teaching reference for route information comprising real-time traffic information and accident information
	While Werner discloses bicycle route information that comprises real-time traffic information, Werner does not explicitly disclose that the traffic information is real-time automobile traffic and presence of accidents. 

	However, Peri teaches: bicycle route information includes traffic information that comprises real-time automobile traffic and presence of accidents ([0025, 0028, 0045-0048] Receive route information from storage 130 including information on real-time traffic load provided in traffic reports and accident information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Peri with the motivation being to increase user convenience by allowing generation of routes based on user preferences as detailed in Peri [0004]. 

Teaching reference for route information comprising air quality: 
While Werner discloses bicycle route information as described above, Werner does not disclose: the bicycle route information includes: air quality

However, Rakshit teaches: the bicycle route information includes: air quality ([0017, 0030] Air quality information for a cycling route).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include wherein the bicycle route information comprises information on air quality, as detailed in Rakshit, with the motivation being to identify travel routes that are most appropriate to treat a medical condition as detailed in Rakshit ([0030]).

Teaching reference for route information comprising bicycle parking locations: 
	While Werner discloses bicycle route information including parking locations as described above, Werner et al. does not explicitly disclose: the route information includes bicycle parking locations. 

	However, Leen teaches: the route information includes bicycle parking locations (2:60-65 Route information comprises information on location of bicycle racks).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include wherein the bicycle route information comprises information on bicycle parking locations, as detailed in Leen et al., with the motivation being to increase user convenience by identifying routes that have favorable conditions for cyclists as detailed in Leen et al. (Summary, 2:60-65). 

Furthermore, Werner discloses: 
indexing one or more user ratings for any of the plurality of cycling routes on the remote route database, wherein the one or more user ratings are received over a network from a plurality of mobile devices associated with a community of cyclists in communication with the remote route database, wherein the one or more user ratings are input by way of the graphic user interface for the social route rating application ([0099, 0103, 0116, 0214]; Fig. 1, Fig. 4D-4E, Fig. 5B Route ratings are stored in route database and input by the community of users through the GUI on their respective mobile devices. Routes can be searched and associated ratings are provided. Therefore, the ratings are indexed); and 
rendering on the graphic user interface an indication of an overall rating for each of the plurality of cycling routes, wherein each of the overall ratings is based at least in part on the bicycle route information applicable to the plurality of cycling routes and the one or more user ratings ([0099, 0107, 0115-0116]; Fig. 4E-F, Fig. 5B Overall route is rated including rating, reviews and performance metrics based on received bicycle route information and user ratings).

As per Claim 3, Werner discloses the method of claim 1, wherein the bicycle route information is updated to reflect current conditions on each of the plurality of cycling routes ([0115-0116]; Fig. 5B Route information on various routes can be updated).

As per Claim 4, Werner discloses the method of claim 1, 

Werner does not explicitly disclose wherein the overall rating for each of the plurality of cycling routes comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle.

However, Downey et al. teaches: wherein the overall rating for each of the plurality of cycling routes comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle ([0036] Overall route rating includes difficulty ratings).
The motivation to combine Werner and Downey et al. is provided in rejection to claim 1. 

As per Claim 5, Werner discloses the method of claim 1, wherein the overall rating for each of the cycling routes comprises a travel time indicating an approximate time to traverse the cycling route on bicycle ([0092, 0099, 0108]; Fig. 4B, Fig. 5B Information on route time is gathered and time to traverse route is presented).

As per Claim 6, Werner discloses the method of claim 1, wherein the overall rating for each of the plurality of cycling routes includes a scenic rating for the cycling route based on information received from one or more members of the community of cyclists ([0101]; Fig. 4F Information on scenery can be included in rating, for example the route includes “nice trees”).

Does not explicitly disclose the overall rating includes a scenic value indicates a scenic rating. 

However, Burton et al. teaches: the scenic value is based on information received from the one or more members of the social community ([0235] User ranks aesthetics).
The motivation to combine Werner and Burton et al. is provided in rejection to claim 1. 

As per Claim 7, Werner discloses the method of claim 1, wherein the bicycle route information comprises one or more of: member ratings received from one or more members of the community of cyclists, presence of construction, the real-time pedestrian traffic, the real-time automobile traffic, presence of cyclist traffic, lighting conditions, exercise level, scenic value, travel time, or public transit access ([0092, 0108, 0115-0116]; Fig. 4E-F, Fig. 5B Community member ratings are received, traffic information is received, exercise level (hilly, heart rate information etc.) is received, scenery information is received, travel time information is received) .

As per Claim 9, Werner discloses the method of claim 1, further comprising: 
identifying a current location of the mobile device based on sensor data received from a Global Positioning System (GPS) satellite in communication with the mobile device ([0061]; GPS receiver receives position information); 
receiving a request from a user to generate the plurality of cycling routes based at least in part on a starting point ([0092]; Fig. 4B-4C Starting point is provided in order to generate routes).
	
Werner does not disclose wherein the starting point is the current location of the mobile device. 

	However, Downey et al. teaches: wherein the starting point is the current location of the mobile device ([0037-0038]; Starting point to generate routes may be current position of the mobile device). 
	The motivation to combine Werner and Downey et al. is provided in rejection to claim 1. 

As per Claim 10, Werner discloses the method of claim 1, further comprising determining the beginning position for the plurality of cycling routes based on the current location of the mobile device or a manual input from the user input to the first input box for selecting the beginning position ([0092]; Starting point is manually provided).

As per Claim 11, Werner discloses A system comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: 
rendering a route graphic illustrating a plurality of cycling routes to be displayed on a mobile device, wherein the mobile device displays a graphic user interface for a social route rating application such that a user can view the plurality of cycling routes on a digital map at one time and select a cycling route by interacting with the graphic user interface, wherein the plurality of cycling routes comprise a difficult route, a short route, a long route, and a scenic route, and wherein the rendering of the route graphic comprises ([0051, 0092, 0097-0099, 0132, 0214]; Fig. 2B, Fig. 4D-4F Plurality of routes are rendered and include route attribute information, such as distance, elevation (hilly), scenery on route etc. Therefore, the routes will include a difficult route (for example hilly), short route, long route and scenic route): 
a first input box for selecting a beginning position ([0092, 0095-0096]; Fig. 4B-4C Enter starting point); 
a second input box for selecting destination information ([0092, 0095-0096]; Fig. 4B-4C Enter distance from starting point to ending point or pattern of route); and 

	While Werner discloses that selecting information on the route can include at least a starting point and can include destination information, Werner does not explicitly disclose a second input for selecting a destination. 

	However, Downey teaches: a second input can include an input destination ([0021, 0037] Destination may be entered for determining bicycle routes). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations as detailed in Downey with the motivation being to increase user convenience by providing a plurality of route options that meet certain criteria but still lead to an intended common destination, for example when traveling from work to home as detailed in Downey [0014]. 

Furthermore, Werner discloses: 
a rating input portion comprising a plurality of stars, wherein the user can input a rating by selecting one of the plurality of stars ([0115-0116]; Fig. 5B User rates route by selecting a number of stars in window 490); 
wherein each of the plurality of cycling routes is overlaid on a street map ([0107, 0113]; Fig. 5B-5C Routes may be overlaid on a street map); and 
wherein each of the plurality of cycling routes is illustrated in a color ([0113, 0114]; Fig. 5C Color shades can depict different paths along the route);

While Werner discloses using colors to display the cycling routes, Werner does not explicitly disclose that each of the plurality of cycling routes is illustrated in a different color. 

However, Downey teaches: that each of the plurality of cycling routes is illustrated in a different color ([0039]; Routes are represented in different colors). 
The motivation to combine Werner and Downey is provided above. 

Furthermore, Werner discloses
indexing bicycle route information on a remote route database, wherein the remote route database is in electronic communication with a server connected to a network ([0051, 0055, 0096-0097, 0144]; Fig. 1 Route database 52 and associated training databases in communication with server 42 store bicycle route information in a searchable format. Therefore, the information is indexed); 
retrieving bicycle route information from a remote route database that is applicable to the plurality of cycling routes, wherein the bicycle route information comprises a cycling safety rating, proximity to amenities (examiner’s note: proximity to public transportation is taught below), real-time traffic and parking locations ([0085, 0092, 0096, 0109, 0115]; Fig. 4B-4C Retrieve bicycle route information including a cycling safety information, amenities adjacent to the route, real-time traffic conditions, parking locations); 

Teaching reference for route information comprising proximity to public transportation: 
While Werner discloses bicycle route information that comprises proximity to amenities, Werner does not explicitly disclose route information that includes proximity to public transportation. 

However, Burton et al. teaches: route information includes proximity to public transportation ([0235, 0252, 0259]; Fig. 156 Route information includes accessibility to public transportation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Burton et al. with the motivation being to allow others to take advantage of a user’s experience and improve community experience as detailed in Burton et al. [0235]. 

Teaching reference for route information comprising real-time pedestrian traffic:  
While Werner discloses bicycle route information that comprises traffic information, Werner does not explicitly disclose that the bicycle route information includes: real-time pedestrian traffic 

However, Tashev et al. teaches: bicycle route information includes: real-time pedestrian traffic (7:16-25, 8:60-61; Fig. 3 A pedestrian route, such as a bicycle route, is generated based on various information, including reports on pedestrian traffic).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Tashev et al. with the motivation being to ensure routes are based on reliable information in order to meet a user’s goals and improve a user’s experience as detailed in Tashev et al. 7:22-36.

Teaching reference for route information comprising real-time traffic information and accident information
	While Werner discloses bicycle route information that comprises real-time traffic information, Werner does not explicitly disclose that the traffic information is real-time automobile traffic and presence of accidents. 

	However, Peri teaches: bicycle route information includes traffic information that comprises real-time automobile traffic and presence of accidents ([0025, 0028, 0045-0048] Receive route information from storage 130 including information on real-time traffic load provided in traffic reports and accident information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Peri with the motivation being to increase user convenience by allowing generation of routes based on user preferences as detailed in Peri [0004]. 

Teaching reference for route information comprising air quality: 
While Werner discloses bicycle route information as described above, Werner does not disclose: the bicycle route information includes: air quality

However, Rakshit teaches: the bicycle route information includes: air quality ([0017, 0030] Air quality information for a cycling route).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include wherein the bicycle route information comprises information on air quality, as detailed in Rakshit, with the motivation being to identify travel routes that are most appropriate to treat a medical condition as detailed in Rakshit ([0030]).

Teaching reference for route information comprising bicycle parking locations: 
	While Werner discloses bicycle route information including parking locations as described above, Werner et al. does not explicitly disclose: the route information includes bicycle parking locations. 

	However, Leen teaches: the route information includes bicycle parking locations (2:60-65 Route information comprises information on location of bicycle racks).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include wherein the bicycle route information comprises information on bicycle parking locations, as detailed in Leen et al., with the motivation being to increase user convenience by identifying routes that have favorable conditions for cyclists as detailed in Leen et al. (Summary, 2:60-65). 

Furthermore, Werner discloses: 
indexing one or more user ratings for any of the plurality of cycling routes on the remote route database, wherein the one or more user ratings are received over a network from a plurality of mobile devices associated with a community of cyclists in communication with the remote route database, wherein the one or more user ratings are input by way of the graphic user interface for the social route rating application ([0099, 0103, 0116, 0214]; Fig. 1, Fig. 4D-4E, Fig. 5B Route ratings are stored in route database and input by the community of users through the GUI on their respective mobile devices. Routes can be searched and associated ratings are provided. Therefore, the ratings are indexed); and 
rendering on the graphic user interface an indication of an overall rating for each of the plurality of cycling routes, wherein each of the overall ratings is based at least in part on the bicycle route information applicable to the plurality of cycling routes and the one or more user ratings ([0099, 0107, 0115-0116]; Fig. 4E-F, Fig. 5B Overall route is rated including rating, reviews and performance metrics based on received bicycle route information and user ratings).

As per Claim 13, Werner discloses the system of claim 11, wherein the instructions further comprise processing signal data received from Global Positioning System (GPS) satellites via a GPS receiver integrated in the mobile device ([0061]; GPS receiver receives position information).

As per Claim 14, Werner discloses the system of claim 11, wherein the bicycle route information is updated to reflect current conditions on each of the plurality of cycling routes ([0115-0116]; Fig. 5B Route information on various routes can be updated).

As per Claim 15, Werner discloses the system of claim 11, 

Werner does not explicitly disclose wherein the overall rating for each of the plurality of cycling routes comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle.

However, Downey et al. teaches: wherein the overall rating for each of the plurality of cycling routes comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle ([0036] Overall route rating includes difficulty ratings).
The motivation to combine Werner and Downey et al. is provided in rejection to claim 11. 

As per Claim 16, Werner discloses the system of claim 11, wherein the overall rating for each of the plurality of cycling routes comprises a travel time indicating an approximate time to traverse the cycling route on bicycle ([0092, 0099, 0108]; Fig. 4B, Fig. 5B Information on route time is gathered and time to traverse route is presented).

As per Claim 17, Werner discloses the system of claim 11, wherein the overall rating for each of the plurality of cycling routes includes a scenic rating for the cycling route based on information received from one or more members of the community of cyclists ([0101]; Fig. 4F Information on scenery can be included in rating, for example the route includes “nice trees”).

Does not explicitly disclose the overall rating includes a scenic value indicates a scenic rating. 

However, Burton et al. teaches: the scenic value is based on information received from the one or more members of the social community ([0235] User ranks aesthetics).
The motivation to combine Werner and Burton et al. is provided in rejection to claim 11. 

As per Claim 18, Werner discloses the system of claim 11, wherein the bicycle route information comprises one or more of: member ratings received from one or more members of the community of cyclists, presence of construction, the real-time pedestrian traffic, the real-time automobile traffic, presence of cyclist traffic, lighting conditions, exercise level, scenic value, travel time, or public transit access ([0092, 0108, 0115-0116]; Fig. 4E-F, Fig. 5B Community member ratings are received, traffic information is received, exercise level (hilly, heart rate information etc.) is received, scenery information is received, travel time information is received).

As per Claim 19, Werner discloses the system of claim 11, wherein the instructions further comprise: 
identifying a current location of the mobile device based on sensor data received from a Global Positioning System (GPS) satellite in communication with the mobile device ([0061]; GPS receiver receives position information); 
receiving a request from a user to generate the plurality of cycling routes based at least in part on a starting point ([0092]; Fig. 4B-4C Starting point is provided in order to generate routes).
	
Werner does not disclose wherein the starting point is the current location of the mobile device. 

	However, Downey et al. teaches: wherein the starting point is the current location of the mobile device ([0037-0038]; Starting point to generate routes may be current position of the mobile device). 
	The motivation to combine Werner and Downey et al. is provided in rejection to claim 1. 


As per Claim 20, Werner discloses Non-transitory computer readable storage medium storing instructions for execution by one or more processors, the instructions comprising: 
rendering a route graphic illustrating a plurality of cycling routes to be displayed on a mobile device, wherein the mobile device displays a graphic user interface for a social route rating application such that a user can view the plurality of cycling routes on a digital map at one time and select a cycling route by interacting with the graphic user interface, wherein the plurality of cycling routes comprise a difficult route, a short route, a long route, and a scenic route, and wherein the rendering of the route graphic comprises ([0051, 0092, 0097-0099, 0132, 0214]; Fig. 2B, Fig. 4D-4F Plurality of routes are rendered and include route attribute information, such as distance, elevation (hilly), scenery on route etc. Therefore, the routes will include a difficult route (for example hilly), short route, long route and scenic route): 
a first input box for selecting a beginning position ([0092, 0095-0096]; Fig. 4B-4C Enter starting point); 
a second input box for selecting destination information ([0092, 0095-0096]; Fig. 4B-4C Enter distance from starting point to ending point or pattern of route); and 

	While Werner discloses that selecting information on the route can include at least a starting point and can include destination information, Werner does not explicitly disclose a second input for selecting a destination. 

	However, Downey teaches: a second input can include an input destination ([0021, 0037] Destination may be entered for determining bicycle routes). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations as detailed in Downey with the motivation being to increase user convenience by providing a plurality of route options that meet certain criteria but still lead to an intended common destination, for example when traveling from work to home as detailed in Downey [0014]. 

Furthermore, Werner discloses: 
a rating input portion comprising a plurality of stars, wherein the user can input a rating by selecting one of the plurality of stars ([0115-0116]; Fig. 5B User rates route by selecting a number of stars in window 490); 
wherein each of the plurality of cycling routes is overlaid on a street map ([0107, 0113]; Fig. 5B-5C Routes may be overlaid on a street map); and 
wherein each of the plurality of cycling routes is illustrated in a color ([0113, 0114]; Fig. 5C Color shades can depict different paths along the route);

While Werner discloses using colors to display the cycling routes, Werner does not explicitly disclose that each of the plurality of cycling routes is illustrated in a different color. 

However, Downey teaches: that each of the plurality of cycling routes is illustrated in a different color ([0039]; Routes are represented in different colors). 
The motivation to combine Werner and Downey is provided above. 

Furthermore, Werner discloses
indexing bicycle route information on a remote route database, wherein the remote route database is in electronic communication with a server connected to a network ([0051, 0055, 0096-0097, 0144]; Fig. 1 Route database 52 and associated training databases in communication with server 42 store bicycle route information in a searchable format. Therefore, the information is indexed); 
retrieving bicycle route information from a remote route database that is applicable to the plurality of cycling routes, wherein the bicycle route information comprises a cycling safety rating, proximity to amenities (examiner’s note: proximity to public transportation is taught below), real-time traffic and parking locations ([0085, 0092, 0096, 0109, 0115]; Fig. 4B-4C Retrieve bicycle route information including a cycling safety information, amenities adjacent to the route, real-time traffic conditions, parking locations); 

Teaching reference for route information comprising proximity to public transportation: 
While Werner discloses bicycle route information that comprises proximity to amenities, Werner does not explicitly disclose route information that includes proximity to public transportation. 

However, Burton et al. teaches: route information includes proximity to public transportation ([0235, 0252, 0259]; Fig. 156 Route information includes accessibility to public transportation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Burton et al. with the motivation being to allow others to take advantage of a user’s experience and improve community experience as detailed in Burton et al. [0235]. 

Teaching reference for route information comprising real-time pedestrian traffic:  
While Werner discloses bicycle route information that comprises traffic information, Werner does not explicitly disclose that the bicycle route information includes: real-time pedestrian traffic 

However, Tashev et al. teaches: bicycle route information includes: real-time pedestrian traffic (7:16-25, 8:60-61; Fig. 3 A pedestrian route, such as a bicycle route, is generated based on various information, including reports on pedestrian traffic).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Tashev et al. with the motivation being to ensure routes are based on reliable information in order to meet a user’s goals and improve a user’s experience as detailed in Tashev et al. 7:22-36.

Teaching reference for route information comprising real-time traffic information and accident information
	While Werner discloses bicycle route information that comprises real-time traffic information, Werner does not explicitly disclose that the traffic information is real-time automobile traffic and presence of accidents. 

	However, Peri teaches: bicycle route information includes traffic information that comprises real-time automobile traffic and presence of accidents ([0025, 0028, 0045-0048] Receive route information from storage 130 including information on real-time traffic load provided in traffic reports and accident information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitations, as detailed in Peri with the motivation being to increase user convenience by allowing generation of routes based on user preferences as detailed in Peri [0004]. 

Teaching reference for route information comprising air quality: 
While Werner discloses bicycle route information as described above, Werner does not disclose: the bicycle route information includes: air quality

However, Rakshit teaches: the bicycle route information includes: air quality ([0017, 0030] Air quality information for a cycling route).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include wherein the bicycle route information comprises information on air quality, as detailed in Rakshit, with the motivation being to identify travel routes that are most appropriate to treat a medical condition as detailed in Rakshit ([0030]).

Teaching reference for route information comprising bicycle parking locations: 
	While Werner discloses bicycle route information including parking locations as described above, Werner et al. does not explicitly disclose: the route information includes bicycle parking locations. 

	However, Leen teaches: the route information includes bicycle parking locations (2:60-65 Route information comprises information on location of bicycle racks).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include wherein the bicycle route information comprises information on bicycle parking locations, as detailed in Leen et al., with the motivation being to increase user convenience by identifying routes that have favorable conditions for cyclists as detailed in Leen et al. (Summary, 2:60-65). 

Furthermore, Werner discloses: 
indexing one or more user ratings for any of the plurality of cycling routes on the remote route database, wherein the one or more user ratings are received over a network from a plurality of mobile devices associated with a community of cyclists in communication with the remote route database, wherein the one or more user ratings are input by way of the graphic user interface for the social route rating application ([0099, 0103, 0116, 0214]; Fig. 1, Fig. 4D-4E, Fig. 5B Route ratings are stored in route database and input by the community of users through the GUI on their respective mobile devices. Routes can be searched and associated ratings are provided. Therefore, the ratings are indexed); and 
rendering on the graphic user interface an indication of an overall rating for each of the plurality of cycling routes, wherein each of the overall ratings is based at least in part on the bicycle route information applicable to the plurality of cycling routes and the one or more user ratings ([0099, 0107, 0115-0116]; Fig. 4E-F, Fig. 5B Overall route is rated including rating, reviews and performance metrics based on received bicycle route information and user ratings).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2010/0088023 A1) in view of Downey et al. (US 2012/0259541 A1) in further view of Burton et al. (US 2011/0003665 A1) in further view of Tashev et al. (US 8,090,532 B2) in further view of Peri (US 2011/0137551 A1) in further view of Rakshit (US 2013/0090844 A1) in further view of Leen et al. (US 8,600,658 B1) in further view of Lee et al. (US 2014/0278064 A1).

As per Claim 2, Werner discloses the method of claim 1, further comprising retrieving map data, wherein the map data is accessible by the social route rating application that is stored in the memory of the mobile device and executable by a processor of the mobile device ([0072, 0082, 0131]; Fig. 2B Map data from map database 22 is retrieved by applications on the mobile device)

While Werner discloses retrieving map data, Werner does not explicitly disclose: that the map data is stored in the memory of the mobile device.

However, Lee et al. teaches: that map data can be stored on the mobile device ([0045]; Fig. 3 Map data can be stored in the memory 106 of the mobile device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitation as detailed in Lee et al. with the motivation being to have navigation information such as POI information, various map views and other navigation data readily accessible to assist the user in navigating as detailed in Lee et al. [0045, 0049].

As per Claim 12, Werner discloses the system of claim 11, wherein the instructions further comprise retrieving map data wherein the map data is accessible by the social route rating application that is stored in the memory of the mobile device and executable by a processor of the mobile device ([0072, 0082, 0131]; Fig. 2B Map data from map database 22 is retrieved by applications on the mobile device)

While Werner discloses retrieving map data, Werner does not explicitly disclose: that the map data is stored in the memory of the mobile device.

However, Lee et al. teaches: that map data can be stored on the mobile device ([0045]; Fig. 3 Map data can be stored in the memory 106 of the mobile device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner to include the above limitation as detailed in Lee et al. with the motivation being to have navigation information such as POI information, various map views and other navigation data readily accessible to assist the user in navigating as detailed in Lee et al. [0045, 0049].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619